Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 15, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  153441 & (15)(16)                                                                                  Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  KAREN GORSKI,                                                                                                        Justices
           Plaintiff-Appellee,
  v                                                                  SC: 153441
                                                                     COA: 329039
                                                                     Macomb CC: 2013-003803-NF
  AT&T MICHIGAN,
           Defendant/Third-Party
           Plaintiff-Appellant,
  and
  JOHNSON CONTROLS, INC.,
           Defendant/Third-Party Defendant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 15, 2016 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should now be reviewed by this Court. The motion for a stay of proceedings is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 15, 2016
         a0412
                                                                                Clerk